DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 states, “is formed corresponding to a region in which the pattern layer positioned higher among the first pattern layer and the second pattern layer”. The “pattern layer” lacks antecedent basis and its meaning is unclear. Further claim amend is required to determine the bounds of the claim. Currently no interpretation appears reasonable, therefore the claim will be interpreted in its broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US PG. Pub. 2009/0217522).

Regarding claim 1 – Ito teaches a multilayer circuit board (figs. 19A-19C [title] Ito states, “process for producing multilayer printed wiring board”), comprising: a base layer (271 [paragraph 0127] Ito states, “insulating base material 271”); a second pattern layer (upper pattern 272 [paragraph 0127] Ito states, “wiring circuits 272”) formed on one side (upper side) of the base layer (271); a first pattern layer (253 on interlayer insulating layer 261A [paragraph 0119] Ito states, “circuit portion 253”) formed on the second pattern layer (upper pattern 272); an interlayer insulating layer (261A [paragraph 0127] Ito states, “resin base materials 261A”) formed between the first pattern layer (253) and the second pattern layer (272), the interlayer insulating layer (261A) being partially formed on the second pattern layer (272) so as to correspond to a region in which the first pattern layer (253) is formed (claimed structure shown in figures 19A-19C and appears consistent with Applicants disclosure); and a protective layer (274 [paragraph 0130] Ito states, “solder resist 274”) that covers a part of the first pattern layer (253) which is formed on the interlayer insulating layer (261A) and is located in the uppermost layer (see fig. 19C), the protective layer (274) is integrally formed on the second pattern layer (272) and the interlayer insulating layer (261A; figure 19C shows the protective layer 274 being formed in opening section 273A on the second pattern layer 272 and on the interlayer insulating layer 261A).

Regarding claim 2 – Ito teaches the board of claim 1, wherein the interlayer insulating layer (figs. 19A-19C, 261A) is formed in an area of 1% to 50% of a total area (figure 16 shown a single interlayer insulating structure 222 equivalent to 261A, the area taken up by the interlayer insulating layer is shown to be between 1% and 50%) of the base layer (271).

Regarding claim 3 – Ito teaches the board of claim 1, wherein when the interlayer insulating layer (figs. 19A-19C, 261A) is formed of at least two or more layers (two layers 251 & 254), an area of an upper interlayer insulating layer (251) is less than or equal to an area of a lower interlayer insulating layer (254; claimed structure shown in figure 19A).

Regarding claim 4 – Ito teaches the board of claim 1, wherein the interlayer insulating layer (figs. 19A-19C, 261A) is formed between the first pattern layer (253) and the second pattern layer (272), and is formed corresponding to a region in which the pattern layer (protective layer 274 that is shown overlapping the first and second pattern layers) positioned higher among the first pattern layer and the second pattern layer is formed (The height of the protective layer 274 is shown to be higher than the first 253 and second 272 pattern layers).

Regarding claim 7 – Ito teaches the board of claim 1, wherein the protective layer (fig. 19C, 274) formed on a remaining region other than a terminal portion (see terminal portions connected to vias 255) in the first pattern layer (253) and the second pattern layer (272).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al.

Regarding claim 5 – Ito teaches the board of claim 1, wherein the interlayer insulating layer (fig. 5, 21/22) is made of a polyimide ([paragraph 0067] Ito states, “the insulating base material 22 of the resin base material 21 with single-sided wiring circuit may be made from a flexible resin such as polyimide”).
 	Ito fails to teach wherein the interlayer insulating layer is formed by printing or coating a liquid polyimide component between the two adjacent pattern layers and then curing.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “interlayer insulating layer”, does not depend on its method of production, i.e. “formed by printing or coating a liquid polyimide component between the two adjacent pattern layers and then curing”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 6 – Ito teaches the board of claim 1, further comprising: a third pattern layer (figs. 19A-19C, lower pattern layer 272 [paragraph 0127] Ito states, “wiring circuits 272”) formed on the other side (bottom side) of the base layer (271).
 	Ito does not explicitly teach wherein the third pattern layer is electrically connected to the first pattern layer and the second pattern layer through a conduction hole formed in the base layer and a conduction hole formed in the interlayer insulating layer, and wherein the first pattern layer is electrically connected to the second pattern layer through the conduction hole formed in the interlayer insulating layer.
 	In an alternative embodiment Ito teaches a multilayer circuit board (fig. 20) wherein a third pattern layer (wiring 332 mounted on bottom surface of motherboard 310 [paragraph 0138] Ito states, “a conductive pattern 332”) is electrically connected to the first pattern layer (pattern 332 on top surface of interlayer insulating layer 330) and the second pattern layer (wiring 332 mounted on top surface of motherboard 310) through a conduction hole (334 [paragraph 0138] Ito states, “interlayer conductive portion 334 prepared as an inner via hole”) formed in the base layer (311 [paragraph 0142] Ito states, “insulating base material 311”) and a conduction hole (334) formed in the interlayer insulating layer (330), and wherein the first pattern layer is electrically connected to the second pattern layer through the conduction hole formed in the interlayer insulating layer (figure 20 shows a via 334 connecting the first, second and third pattern layer in an aligned fashion).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer circuit board having the first, second and third pattern layers, base layer and the interlayer insulating layer as taught by Ito with the inclusion of a conduction hole formed in the base and interlayer insulating layers to connected to first, second and third pattern layers as taught by the alternative embodiment of Ito because Ito states, “a fourth object of the present invention is to provide a multi-layer wiring board that allows double-sided packaging processes so that electronic parts can be assembled on double sides by using a base material… Thus, it is possible to provide a double-sided multi-layer/double-sided packaging circuit substrate” [paragraph 0022 & 0141]. Interconnections between an upper and lower surface of a PCB allows for increased circuit density and maximizing the PCB surface area.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Furuichi et al. (US PG. Pub. 2012/0234589) discloses a wiring substrate.
Tanaka et al. (US PG. Pub. 2009/0135574) discloses a wiring board.
Chen et al. (US Patent 8604359) discloses a package substrate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847